Larkin, J.
(dissenting). I respectfully dissent.
The Fourth Amendment of the United States Constitution and section 12 of article I of the New York Constitution provide, inter alla, that no search warrant shall issue unless it shall particularly describe the place to be searched. This Amendment was enacted in reaction to the evils associated with the use of the English general warrants and writs of assistance and its purpose is to preclude the use of general warrants (Stanford v Texas, 379 US 476). Particularity is required in order that the executing officer can reasonably *512ascertain and identify the place authorized to be searched (Steele v United States No. 1, 267 US 498).
The test of determining the sufficiency of the description is a common-sense test (United States v Ventresca, 380 US 102; People v Hendricks, 25 NY2d 129). Hypertechnical accuracy and completeness of description need not be attained. It is enough if the description in the warrant and supporting affidavit be sufficiently definite to enable the searcher to identify the place to be searched (People v Nieves, 36 NY2d 396 [1975]). The searcher, in the instant case, was the very affiant on whose affidavit the search warrant was issued. He knew the place for which he sought the warrant. Courts in other jurisdictions have held that where a police officer knew the premises to be searched at the time of application for the warrant, a misdescription in the warrant will not be fatal (Hanger v United States, 398 F2d 91 [8th Cir., 1968]; State v Doust, 285 Minn 336). A grudging or negative attitude by reviewing courts will tend to discourage police officers from submitting their evidence to a judicial officer before acting (United States v Ventresca, supra).
The minor error in the description of the premises contained in the warrant herein, particularly in view of the fact that the officer obtained the warrant on personal knowledge and conducted the search himself, is insufficient to justify an invalidation of the search.
Herlihy, P. J., Greenblott and Main, JJ., concur with Reynolds, J.; Larkin, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts; order denying motion to suppress certain evidence reversed, and motion granted.